EXHIBIT 10.23


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


 

Principal Amount: Up to $_____________   Issue Date: May ___, 2012

 
10% CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, Rotate Black, Inc., a Nevada corporation (hereinafter called
“Borrower”), hereby promises to pay to the order of ____________________ (the
“Holder”), maintaining an address at _________________, without demand, the sum
of ______________ Dollars ($____________) (“Principal Amount”), with interest
accruing thereon, on the second anniversary of the Issue Date (the “Maturity
Date”), if this Note is not sooner paid or converted as hereinafter provided.
This Note shall be payable in full on the Maturity Date, unless previously
converted into Common Stock in accordance with Article II hereof


This Note has been entered into pursuant to the terms of a Securities Purchase
Agreement among the Borrower, the Holder and certain other holders (the “Other
Holders”) of the Borrower’s 10% Convertible Promissory Notes (the “Other
Notes”), dated of even date herewith (the “Subscription Agreement”) for up to an
aggregate Principal Amount of $300,000.  Unless otherwise separately defined
herein, all capitalized terms used in this Note shall have the same meaning as
is set forth in the Subscription Agreement.  The following terms shall apply to
this Note:


ARTICLE I
GENERAL PROVISIONS


1.1           Interest Rate.   Interest payable on this Note shall accrue at the
annual rate of ten percent (10%) from the Issue Date and for as long as this
Note shall remain outstanding and shall be paid in full upon either redemption
of this Note by the Borrower (i.e. repayment in full of the outstanding
Principal Amount together with all accrued but unpaid interest thereon), or the
conversion of this Note by the Holder pursuant its right herein contained to
convert the outstanding Principal Amount together with all accrued but unpaid
interest thereon into shares of the Borrower’s common stock in accordance with
the provisions of Article II hereof, or repayment of this Note on the Maturity
Date.


1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  During the pendency of
an Event of Default, or if this Note remains outstanding after the Maturity
Date, default interest rate of fifteen percent (15%) per annum shall be in
effect.


1.3           Conversion Privileges.  Except as provided in Section 2.1 hereof,
the Conversion Rights set forth in Article II shall remain in full force and
effect immediately from the date hereof and until the Note is paid in full
regardless of the occurrence of an Event of Default.
 
 
1

--------------------------------------------------------------------------------

 


1.4           Pari Passu.   All payments made on this Note and the Other Notes
and except as otherwise set forth herein all actions taken by the Borrower with
respect to this Note and the Other Notes, including but not limited to optional
redemption, shall be made and taken pari passu with respect to this Note and the
Other Notes.


1.5           Miscellaneous.   Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Upon assignment
of the interest of Holder in this Note, Borrower shall instead comply with the
assignee’s instructions upon receipt of written notice thereof.


ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower’s Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.          Conversion into the Borrower’s Common Stock.


(a)           The Holder shall have the right from and after the date that is
121 days after the Issue Date and thereafter at any time until this Note is
fully paid, to convert all, but not less than all of the outstanding and unpaid
Principal Amount of this Note, and accrued interest, at the election of the
Holder (the date of giving of such notice of conversion being a “Conversion
Date”) into fully paid and non-assessable shares of Common Stock as such stock
exists on the date of issuance of this Note, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 2.1(b) hereof,
determined as provided herein; provided, however, that if the Borrower, prior to
the Holder delivering to Borrow a Notice of Conversion, delivers to the Holder a
notice of redemption, and redeems the Note in full by 5:00 pm Eastern Time on
the third Business Day after delivery of such notice of redemption, by payment
to the Holder of the Principal Amount together with all accrued but unpaid
interest thereon, then the Holder shall not have such conversion right. Upon
delivery to the Borrower of a completed Notice of Conversion, a form of which is
annexed hereto as Exhibit B, Borrower shall issue and deliver to the Holder
within three (3) business days after the Conversion Date (such third day being
the “Delivery Date”) that number of shares of Common Stock for the Principal
Amount and accrued interest converted in accordance with the foregoing.  The
Holder will surrender the Note to the Borrower upon full conversion or
satisfaction of the Note.  The number of shares of Common Stock to be issued
upon conversion of this Note shall be determined by dividing the sum of (x) the
Principal Amount of the Note, plus (y) accrued interest, if any, by (z) the
Conversion Price.


(b)   Subject to adjustment as provided in Section 2.1(c) hereof, the conversion
price (“Conversion Price”) per share shall be (i) $0.25 for the period
commencing on the date that is 121 days after the Issue Date, and ending on the
date that is 150 days after the Issue Date, then (ii) $0.20 for the next 30 days
after the Issue Date and, (iii) thereafter, $0.15. If, however, the Borrower
shall deliver to the Holder a notice of redemption, but shall fail to pay to the
Holder by the 5:00 pm Eastern Time on the third Business Day after delivery of
such notice of redemption the Principal Amount together with all accrued but
unpaid interest thereon, then the Conversion Price shall be reduced to $0.10
thereafter.


(c)           The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:
 
 
2

--------------------------------------------------------------------------------

 


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower), or (F) if the Borrower effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than a reverse merger)  (in any such case, a
“Fundamental  Transaction”), this Note, as to the unpaid principal portion
thereof and accrued interest thereon, if any, shall thereafter be deemed to
evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


                      D.           Share Issuance.   As long as this Note is
outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in Subscription Agreement), prior to the
conversion or repayment of this Note, for a consideration per share that is less
than the Conversion Price that would be in effect at the time of such issue,
then, and thereafter successively upon each such issuance, the Conversion Price
shall be reduced to such other lower issue price.  For purposes of this
adjustment, the issuance of any security or debt instrument of the Borrower
carrying the right to convert such security or debt instrument into Common Stock
or of any warrant, right or option to purchase Common Stock shall result in an
adjustment to the Conversion Price upon the issuance of the above-described
security, debt instrument, warrant, right, or option and again upon the issuance
of shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the then applicable Conversion Price.
Common Stock issued or issuable by the Borrower for no consideration will be
deemed issuable or to have been issued for $0.001 per share of Common
Stock.  The reduction of the Conversion Price described in this paragraph is in
addition to the other rights of the Holder described in the Subscription
Agreement. In the event of a reduction of the Conversion Price, the number of
shares of Common Stock that the Holder of this Note shall thereafter, on the
exercise hereof, be entitled to receive shall be adjusted to a number determined
by multiplying the number of shares of Common Stock that would otherwise (but
for the provisions of this Section 2.1(c)D be issuable on such exercise by a
fraction of which (a) the numerator is the then adjusted Exercise Price in
effect, and (b) the denominator is the pre-adjusted Exercise Price that would
have been in effect on the date of exercise.
 
 
3

--------------------------------------------------------------------------------

 


(d)           When ever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly but not later than the third day after
the effectiveness of the adjustment, provide notice to the Holder setting forth
the Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.  Failure to provide the foregoing notice is an
Event of Default under this Note.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.


2.2           Method of Conversion.  This Note may be converted by the Holder in
whole only and not in part.
 
ARTICLE III
EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall cause the Interest Rate to be increased to fifteen percent (15%) per
annum:


3.1           Failure to Redeem Prior to Maturity Date.  The Borrower fails to
pay the Principal Amount and all accrued but unpaid interest in full on or
before the Maturity Date or shall fail to pay the redemption payment by 5:00pm
Eastern Time on the third Business Day after deliver to the Holder of a notice
of redemption.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement, Transaction Documents
or this Note in any material respect and such breach, if subject to cure,
continues for a period of ten (10) days after written notice to the Borrower
from the Holder.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Documents, or in any agreement, statement or certificate
given in writing pursuant hereto or in connection therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


3.4           Liquidation.   Any dissolution, liquidation or winding up by
Borrower of a substantial portion of its business.
 
3.5           Cessation of Operations.   Any cessation of operations by
Borrower.
 
3.6           Maintenance of Assets.   The failure by Borrower to maintain any
material intellectual property rights, personal, real property, equipment,
leases or other assets which are necessary to conduct its business (whether now
or in the future) and such breach is not cured with ten (10) days after written
notice to the Borrower from the Holder.
 
 
4

--------------------------------------------------------------------------------

 


3.7           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


3.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or made in a non-appealable adjudication against Borrower or
any of its property or other assets for more than $100,000, unless stayed
vacated or satisfied within ten days.


3.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.


3.10          Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for ten (10) or more consecutive trading
days.


3.11          Failure to Deliver Common Stock or Replacement Note.  Borrower’s
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note.


3.12          Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants issued
in connection with the Subscription Agreement, the number of shares of Common
Stock as required in the Subscription Agreement, this Note and the Warrants.


3.13          Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement or any other
Transaction Document that, if susceptible to cure, is not cured during any
designated cure period or longer period described in this Article III.


3.14          Notification Failure.   A failure by Borrower to notify Holder of
any material event of which Borrower is obligated to notify Holder pursuant to
the terms of this Note or any other Transaction Document.


ARTICLE IV
MISCELLANEOUS


4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
4.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be delivered, and
shall be effective, as provided in the Subscription Agreement.
 
4.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
 
5

--------------------------------------------------------------------------------

 
 
4.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
4.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
4.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
4.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
4.9           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of May, 2012.
 

  ROTATE BLACK, INC.            
By:
              Name:       Title:    

 
WITNESS:
               

 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT B - NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Note)



The undersigned hereby elects to convert the entire Principal Amount of the Note
and all accrued but unpaid interest due on the Note issued by ROTATE BLACK, INC.
on April __, 2012 into Shares of Common Stock of ROTATE BLACK, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.


Date of
Conversion:__________________________________________________________________
 
Conversion
Price:____________________________________________________________________
 
 
The number of Shares of Common Stock beneficially owned by the Holder on and
after the Conversion Date is less than 5% of the outstanding Common Stock of
Borrower.




Shares To Be
Delivered:_______________________________________________________________
 
Signature:__________________________________________________________________________
 
Print
Name:_________________________________________________________________________
 
Address: 
__________________________________________________________________________
 
                 
__________________________________________________________________________
 

8

--------------------------------------------------------------------------------